PER CURIAM.
The referee rejected the claims, but the District Judge reversed his ruling, evidently in order to conform the practice in the Northern District to that followed in the Southern District. In re Seif (unreported). The opinion of the referee sets forth the facts, and contains a very full discussion of the questions of law involved, and we concur in his interpretation of the statute and in his conclusions. His opinion is not reported, but it may be printed as a supplement to this memorandum.
The order of the District Court is reversed.